                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ARTIS C. CARROLL, JR.                          CIVIL ACTION

                     v.                         NO. 19-2059

 JANELLE MADARA


                                         ORDER
        AND NOW, this 19th day of August 2019, upon considering Defendant's Motion to

dismiss (ECF Doc. No. 13) with no response, and for reasons in the accompanying Memorandum,

it is ORDERED Defendant's Motion to dismiss (ECF Doc. No. 13) is GRANTED and we dismiss

Plaintiffs Complaint (ECF Doc. No. 2) with prejudice, and the Clerk of Court shall close this

case.
